                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

CHRISTOPHER JOE MCCASTER,                              )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 2:18-cv-00251-JPH-DLP
                                                       )
MCKINNEY,                                              )
SHAW,                                                  )
S. GONZALEZ,                                           )
WATSON,                                                )
GRANT STEPHENS,                                        )
                                                       )
                               Defendants.             )

           Entry Granting Motion for Leave to File Second Amended Complaint,
          Screening Second Amended Complaint, and Directing Service of Process

       The plaintiff’s second motion for leave to file amended complaint, dkt. [59], is granted.

The clerk is directed to re-docket the proposed amended complaint at dkt. 59-1 as the second

amended complaint, which is now the operative complaint in this action.

                                                I.
                               Screening Second Amended Complaint

       Because the plaintiff is a “prisoner” as defined by 28 U.S.C. § 1915A(c), this Court has an

obligation under 28 U.S.C. § 1915A(b) to screen his second amended complaint before service on

the defendants. The second amended complaint restates the same allegations raised in the first

amended complaint and makes additional claims against Sgt. Toukette and C/O Meyers.

       The second amended complaint alleges that Sgt. Toukette and C/O Meyers were in charge

of the plaintiff’s housing unit and that they watched the plaintiff’s assault at the hands of Sgt. Shaw

and Sgt. McKinney from the unit’s control room video feed. These allegations are sufficient to

state Eighth Amendment failure to protect claims against Sgt. Toukette and C/O Meyers.


                                                  1
       In sum, the claims proceeding in this action are:

           •   Eighth Amendment excessive force claims against Sgt. McKinney and Sgt. Shaw,

           •   An Eighth Amendment claim against S. Gonzalez for maliciously announcing to

               the plaintiff’s cell block that he was a snitch which put him in danger of assault by

               other inmates, and

           •   Eighth Amendment failure to protect claims against Sgt. Watson, C/O Stephens,

               Sgt. Toukette, and C/O Meyers.

       This summary of remaining claims includes all the viable claims identified by the Court.

All other claims have been dismissed. If the plaintiff believes that additional claims were alleged

in the second amended complaint, but not identified by the Court he shall have through March

28, 2019, in which to identify those claims.

                                               II.
                                       Service of Process

       The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendants Sgt.

Toukette and C/O Meyers in the manner specified by Fed. R. Civ. P. 4(d). Process shall consist

of the second amended complaint, applicable forms (Notice of Lawsuit and Request for Waiver of

Service of Summons and Waiver of Service of Summons), and this Entry. The clerk is directed to

serve defendants Sgt. Toukette and C/O Meyers, employees of the Indiana Department of

Correction, electronically.

       The clerk is directed to add defendants Sgt. Toukette and C/O Meyers to the docket.

Defendants S. Gonzalez, Sgt. McKinney, Sgt. Shaw, Sgt. Watson, and C/O Stephens have already

appeared. They shall have 21 days to file a responsive pleading.

SO ORDERED.




                                                 2
Date: 3/13/2019




Distribution:

CHRISTOPHER JOE MCCASTER
210738
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
Electronic Service Participant – Court Only

Joshua Robert Lowry
INDIANA ATTORNEY GENERAL
joshua.lowry@atg.in.gov

Jonathan Paul Nagy
INDIANA ATTORNEY GENERAL
jonathan.nagy@atg.in.gov


Electronic Service to:
Sgt. Toukette
C/O Meyers
                (Both at Wabash Valley Correctional Facility)




                                                3
